444 F.2d 253
UNITED STATES of America, Plaintiff-Appellee,v.Humberto DUMENIGO, Defendant-Appellant.
No. 30333 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 24, 1971.

Appeal from the United States District Court for the Southern District of Florida; Joe Eaton, District Judge.
Theodore Klein, Miami, Fla. (Court-appointed), for defendant-appellant.
Robert W. Rust, U. S. Atty., Michael J. Osman, Charles O. Farrar, Jr., Miami, Fla., Asst. U. S. Attys., for plaintiff-appellee.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:


1
The defendant, Humberto Dumenigo, was charged in a three count indictment with transporting stolen motor vehicles in interstate commerce in violation of 18 U.S.C.A. § 2312. A jury verdict of guilty was returned on all three counts, and defendant was sentenced to a term of one year on each count, said sentences to run concurrently.


2
Defendant appeals, claiming that the evidence was insufficient to support the jury verdict on any of the three counts. We have examined the record carefully as to count one and find the evidence sufficient to support the verdict. As a matter of judicial convenience under the concurrent sentence doctrine, we pretermit any discussion of the evidential sufficiency concerning counts two and three. See United States v. Varner, 5 Cir. 1971, 437 F.2d 1195; United States v. Bigham, 5 Cir. 1970, 421 F.2d 1344; United States v. Barsaloux, 5 Cir. 1969, 419 F.2d 1299.


3
The judgment is affirmed.



Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I